J-S50036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ROBERT YOUNG,

                          Appellant                   No. 427 WDA 2014


          Appeal from the PCRA Order entered February 28, 2014,
            in the Court of Common Pleas of Allegheny County,
           Criminal Division, at No(s): CP-02-CR-0004113-2010
                        & CP-02-CR-0004115-2010.


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                            FILED AUGUST 11, 2014

                                            pro se from the order denying his

second petition for post-conviction relief filed pursuant to the Post Conviction

                                            -46. We affirm.

      The pertinent facts and procedural history may be summarized as

follows: On January 13, 2011, Appellant pled guilty to drug charges at two

different dockets.    Subsequently, the trial court sentenced him to an

aggregate term of 18 months intermediate punishment, under the terms and

conditions of the Allegheny County Drug Court Program, followed by 12

months of probation. Thereafter, Appellant violated his probation and was

revoked from the Drug Court Program.         On February 27, 2012, the trial

court resentenced Appellant to an aggregate term of 54 to 108 months of
J-S50036-14



incarceration. Appellant filed neither post-sentence motions nor an appeal

to this Court.
       Appellant filed a timely pro se PCRA petition on August 10, 2012, and

the PCRA court appointed counsel. On April 4, 2013, PCRA counsel filed a

                                -

Commonwealth        v.    Turner,   544     A.2d     927   (Pa.   1988),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On

May 13, 2013, the PCRA court filed Pa.R.Crim.P. 907 notice of its intent to



                                                                             er



Although properly advised of his right to do so, Appellant did not file an

appeal to this Court.

      On August 29, 2013, Appellant filed a second pro se PCRA petition. On

January 27, 2014, the PCRA court issued Pa.R.Crim.P. 907 notice of its



again, Appellant did not file a response.    By order entered February 28,

                                                   second PCRA petition.   This

timely appeal followed.    The PCRA court did not require Pa.R.A.P. 1925

compliance.



petition under the PCRA is whether the determination of the PCRA court is



                                    -2-
J-S50036-14


supported   by   the   evidence   of   record   and   is   free   of   legal   error.

Commonwealth v. Halley, 870 A.2d 795, 799 n.2 (Pa. 2005). The PCRA



findings in the certified record. Commonwealth v. Carr, 768 A.2d 1164,

1166 (Pa. Super. 2001).     Moreover, a PCRA court may decline to hold a



claim is patently frivolous and is without a trace of support in either the

record or from other evidence. Commonwealth v. Jordan, 772 A.2d 1011

                                                                                    -



subsequent post-conviction request for relief will not be entertained unless a

strong prima facie showing is offered to demonstrate that a miscarriage of

                             Commonwealth v. Burkhardt, 833 A.2d 233,

236 (Pa. Super. 2003) (en banc

prima facie showing if he demonstrates that either the proceedings which

resulted in his conviction were so unfair that a miscarriage of justice

occurred which no civilized society could tolerate, or that he was innocent of

                                         Id.

      Before addressing the issues Appellant presents on appeal, we must

first consider whether the PCRA court properly determined that his petition

was untimely. The timeliness of a post-conviction petition is jurisdictional.

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (citation


                                       -3-
J-S50036-14


omitted). Thus, if a petition is untimely, neither an appellate court nor the

PCRA court has jurisdiction over the petition. Id



raised in an untimely petition. Id.

      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

becomes final unless the petition alleges, and the petitioner proves, an

exception to the time for filing the petition. Commonwealth v. Gamboa-

Taylor, 753 A.2d 780, 783 (Pa. 2000); 42 Pa.C.S.A. § 9545(b)(1). Under



been interference by government officials in the presentation of the claim; or

(2)   there   exists   after-discovered    facts    or   evidence;   or   (3)   a   new

                                                   Commonwealth v. Fowler, 930

A.2d 586, 591 (Pa. Super. 2007) (citations omitted).                 A PCRA petition

invoking one of these statu

                                                              Gamboa-Taylor, 753

A.2d at 783. See also 42 Pa.C.S.A. § 9545(b)(2). Moreover, exceptions to

the time restrictions of the PCRA must be pled in the petition, and may not

be raised for the first time on appeal.         Commonwealth v. Burton, 936

A.2d 521, 525 (Pa. Super. 2007); see also

raised before the lower court are waived and cannot be raised for the first




                                          -4-
J-S50036-14


      Because Appellant did not file a direct appeal to this Court following

the imposition of his sentence, his judgment of sentence became final on

March 28, 2012, thirty days after the time for filing a direct appeal to this

Court had expired. 42 Pa.C.S.A. § 9545(b)(3). Therefore, Appellant had to

file his second petition by March 28, 2013, in order for it to be timely. As

Appellant filed the instant motion on August 29, 2013, it is untimely unless

he has satisfied his burden of pleading and proving that one of the

enumerated exceptions applies.     See Commonwealth v. Beasley, 741

A.2d 1258, 1261 (Pa. 1999).



time bar.     Thus, the PCRA court correctly determined that it lacked

jurisdiction to c

                                                                            -

conviction relief.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2014




                                    -5-